EXHIBIT For further information: Media Contact: Amy Yuhn Director of Communications 312-564-1378 ayuhn@theprivatebank.com Investor Relations Contact: Dennis Klaeser Chief Financial Officer 312-564-1700 dklaeser@pvtb.com For Immediate Release PrivateBancorp Issues Shares in U.S. Treasury Capital Purchase Program CHICAGO, February 2, 2009 – PrivateBancorp, Inc. (NASDAQ: PVTB) today announced that on January 30, 2009 it issued approximately $244 million of its senior preferred stock to the U.S. Department of the Treasury under the Capital Purchase Program. The Company also issued to the U.S. Treasury warrants to purchase 1,290,026 shares of common stock at an exercise price of $28.35 per share and an aggregate market value equal to 15 percent of the U.S. Treasury’s senior preferred investment. With the addition of the capital from the U.S. Treasury, the Company’s pro forma total risk-based capital ratio and Tier 1 risk-based capital ratio at December 31, 2008, would have been 13.0 percent and 10.4 percent, respectively. “The purpose of this program is to help healthy, well-capitalized banks like ours continue to be active lenders in this challenging environment,” said Larry D.
